Note: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                       2008-7014


                                  KEVIN L. HOBSON,

                                                              Claimant-Appellant,


                                            v.

               JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                              Respondent-Appellee.

      Kevin L. Hobson, of Phoenix, Arizona, pro se.

       Maame A.F. Ewusi-Mensah, Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were Jeanne E. Davidson, Director, and Deborah A.
Bynum, Assistant Director. Of counsel on the brief were Michael J. Timinski, Deputy
Assistant General Counsel, and Tracey P. Warren, Attorney, United States Department
of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Bruce E. Kasold
                       NOTE: This disposition is nonprecedential.


       United States Court of Appeals for the Federal Circuit

                                        2008-7014

                                   KEVIN L. HOBSON

                                                            Claimant-Appellant,

                                            v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                           Respondent-Appellee.

Appeal from the United States Court of Appeals for Veterans Claims in 05-0547,
Judge Bruce E. Kasold.

                            __________________________

                            DECIDED: February 6, 2008
                            __________________________


 Before MAYER, BRYSON and GAJARSA, Circuit Judges.

 PER CURIAM.

       Kevin Hobson appeals the judgment of the United States Court of Appeals for

 Veterans Claims, which reversed the Board of Veterans’ Appeals decision denying

 service connection for his disabilities, because the Secretary did not fulfill his duty to

 assist under 38 U.S.C. § 5103A. Hobson v. Nicholson, No. 05-0547 (Vet. App. Nov. 9,

 2006). We dismiss the appeal.

       This court lacks jurisdiction over this case because Hobson did not timely appeal,

 and the time limit for filing a notice of appeal is not subject to equitable tolling.
Furthermore, Hobson prevailed in his appeal at the Veterans Court, so there would be

no issue to be considered here in any event.




2008-7014                                  2